IN THE SUPREME COURT OF THE STATE OF NEVADA


                MATTHEW TRAVIS HOUSTON,                                  No. 85353
                                Appellant,
                            vs.
                CALVIN JOHNSON,
                                Respondent.                                 OCT 06 2022
                                                                                    A. BROWN
                                                                                   PRENIE COURT


                                                                                    CLERK


                                      ORDER DISMISSING APPEAL

                             This appeal was initiated by the filing of pro se notices of
                appeal.    Eighth Judicial District Court, Clark County; Elham Roohani,
                Judge.
                             This court's review of this appeal reveals jurisdictional defects.
                First, appellant appears to designate various district court minute orders
                that are not substantively appealable.' See Castillo v. State, 106 Nev. 349,
                352, 792 P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only
                when statute or court rule provides for appeal). Second, to the extent, if
                any, that this appeal is in regard to appellant's postconviction petition for
                writ of habeas corpus, no decision has been made on the petition when
                appellant filed the notices of appeal on September 8, 2022.            See NRS



                      'Appellant appears to designate the July 13, 2022, minute order
                denying an emergency motion and order for transportation of inmate for
                court appearance or, in the alternative, for appearance by telephonic or
                video conference, denying a motion to set aside dismissal in case A-17-
                758861-C, denying a motion for appointment of counsel, denying a motion
                to stay remittitur, denying a renewed motion for an order to suppress
                hearing, and denying a motion for Taleen Pandukht to read both direct
                appeal filed February 18, 2022, in district court case number C-21-357927-
                1.
SUPREME COURT
     OF
       NEVADA


(0)   I947A
                                                                               z      S)s31
                  177.015(3) (stating that a defendant only may appeal from a final judgment
                  or verdict). Accordingly, this court
                              ORDERS this appeal DISMISSED.2




                                                                     , J.
                                           Hardesty


                                              J.                (t     r             , J.
                  Stiglich                                   Herndon




                  cc:   Hon. Elham Roohani, District Judge
                        Matthew Travis Houston
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk
                        AMD Law, PLLC




                        2 Given this order, this court takes no action on the pro se document
                  filed on September 28, 2022.
SUPREME COURT
      OF
    NEVADA
                                                         2
(0) 1947A esa0.